Appeal by defendants from a judgment of the Supreme Court, Suffolk County, entered January 8, 1980, which, after a nonjury trial, held them personally liable to plaintiff, as guarantors of a corporate debt, in the total sum of $21,863.08. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The trial court improperly permitted plaintiff to introduce hearsay testimony to support its claim that it was the successor to the obligee corporation named in the guarantee. Damiani, J. P., Gibbons, Gulotta and Weinstein, JJ., concur.